Citation Nr: 0713789	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-00 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for glaucoma with 
vision loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and C.H.


 
 
ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from October 1954 to August 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2007, the veteran and C.H. testified before the 
undersigned Veterans Law Judge at Travel Board hearing at the 
RO.  A transcript of the hearing is associated with the 
claims file.

The issues listed above are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide when further action is required on the part of the 
veteran.  


REMAND

A.  Glaucoma and Vision Loss

As noted, the veteran is seeking entitlement to service 
connection for glaucoma and vision loss.  The veteran's 
service medical records (SMRs) are negative for any 
complaints, treatment, or findings related to glaucoma, 
vision loss, or any other disorder involving the eyes.  In 
December 1959, the veteran was admitted for in-patient 
treatment at Sheppard Air Force Base for complaints of pain 
with ocular rotation and progressive visual blurring in the 
right eye.  The diagnosis was retrobulbar neuritis of the 
right eye, cause unknown.  The treating physician noted the 
veteran's retrobulbar neuritis was possibly a manifestation 
of multiple sclerosis, but it was also noted that the 
veteran's past medical history was completely unremarkable 
for any findings suggestive of a neurologic disorder.  The 
veteran was started on steroid therapy and showed rapid 
recovery of vision in the right eye, which was normal at the 
time of discharge from the clinic.  

At the February 2007 Travel Board hearing, the veteran's 
representative argued that some of the veteran's treatment 
records from 1959 may be associated with her ex-husband's 
records because she was treated as a dependent at that time 
under her married name.  The Board has carefully reviewed the 
record and notes that, when the veteran's treatment records 
were previously requested in May 1979, the request included a 
notation that the veteran was treated as a dependent wife and 
also included her husband's name and social security number.  
Review of the record also reveals that the December 1959 
treatment records associated with the claims file include the 
veteran's married name and numerous notations that she was 
treated as a dependent wife.  As such, the Board finds it 
unnecessary to request the veteran's ex-husband's records as 
it appears all of the veteran's December 1959 treatment 
records are included in the claims file.  

A December 2001 VA outpatient treatment record indicates the 
veteran was initially diagnosed with glaucoma in 1986.  At 
the February 2007 Travel Board hearing, the veteran testified 
that she received treatment from a private physician for her 
eye disability prior to 1986, but she did not provide the 
name of the private physician.  The veteran did provide the 
name of a private physician who also diagnosed and treated 
her for glaucoma at the Seton Medical Center in 1994.  She 
testified that she submitted those treatment records to the 
VA Hospital in Temple, Texas, but that the records had not 
been submitted to the RO and associated with the claims file.  
At the end of the hearing, the veteran submitted a completed 
VA Form 21-4142, Authorization and Consent to Release 
Information to VA, in order for treatment records from Seton 
Medical Center to be obtained.  



B.  Psychiatric Disorder

In addition to the foregoing, the veteran is seeking 
entitlement to service connection for a psychiatric 
condition.  In a rating decision dated in September 1978, the 
RO denied entitlement to service connection for a nervous 
condition.  In denying the veteran's claim, the RO noted that 
while there was evidence showing the veteran was currently 
being treated for nervous tension, there was no evidence of a 
psychiatric disorder in service or evidence which established 
a link between her current disorder and military service.  In 
September 1979, the RO confirmed its previous denial of the 
veteran's claim and the veteran appealed the RO's 
determination to the Board.  

In June 1980, the Board denied entitlement to service 
connection for a nervous disorder, finding that while there 
was evidence that the veteran had problems adjusting to the 
military, there was no evidence showing the veteran had an 
acquired psychiatric disorder in service.  The June 1980 
decision is final.  See 38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1103 (2006).  

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2006).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established new 
requirements regarding VCAA notice and reopening claims.  The 
Court held that the VCAA notice in a matter where the veteran 
is attempting to reopen a claim must include the bases for 
the denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  Therefore, the question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) 
(holding evidence is material if it is relevant to and 
probative of an issue that was a specified basis for the last 
final disallowance).

In the present appeal, the veteran was provided with notice 
as to what evidence is necessary to substantiate a claim for 
service connection; however, she was never notified of the 
meaning of "new and material evidence," the reasons for the 
previous denial, or a description of what evidence would be 
necessary to substantiate the element(s) required to 
establish service connection that were found insufficient in 
the previous denial, as required by Kent.  

In addition, the veteran testified that she received mental 
health treatment at the Temple VA Medical Center (VAMC), from 
1986 to 1993, and at the Austin VAMC beginning in 1993.  The 
evidentiary record contains VA outpatient treatment records 
from the VAMCs in Temple and Austin, dated from August 2001 
to December 2006; however, records prior to August 2001 are 
not included in the record.  In this regard, the Board notes 
there is a handwritten note in the claims file which states 
that records prior to August 2001 are not available in CAPRI, 
the Compensation and Pension Record Interchange system.  It 
is not clear if other methods were utilized to obtain these 
VA treatment records.  Therefore, a more detailed explanation 
as to the availability of the veteran's VA outpatient 
treatment records dated from 1986 to 2001 must be included in 
the claims file.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following:

1.	Ensure that all notification action 
required by 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002) are fully complied with.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.	Request the records from the Seton Medical 
Center in 1994.  A release form with the 
medical center's correct identifying 
information is in the claims file.

3.	Request outpatient treatment records dated 
from 1986 to 2001 from the VA Medical Centers 
in Temple and Austin, Texas.  If such records 
are not available or the search yields 
negative results otherwise, the record should 
so indicate with an appropriate explanation.  

4.	Thereafter, readjudicate the issues on 
appeal after any other additional 
development is completed, including 
obtaining nexus opinions as deemed 
necessary.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



